MEMORANDUM**
Cairo D. Rodriguez appeals from the district court’s grant of summary judgment in favor of the City of Los Angeles, dismissing his second amended complaint alleging discrimination, violation of civil rights, racketeering, and other claims. We have jurisdiction under 28 U.S.C. § 1291, and our review is de novo. See Weiner v. San Diego County, 210 F.3d 1025, 1028 (9th Cir.2000).
For the reasons set forth in the district court’s comprehensive order entered on June 25, 2002, we affirm the summary judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.